Citation Nr: 0519739	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  95-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as a residual of exposure to Agent Orange (AO).  

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to AO.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board of Veterans' 
Appeals (Board) in February 2004.  At that time, the Board 
listed the issues on the title page of its decision as 
follows: Entitlement to a total and permanent disability 
rating for pension purposes; entitlement to pension benefits 
pursuant to the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1); entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy; 
entitlement service connection for a skin disorder as a 
result of exposure to herbicides; and whether new and 
material evidence had been received sufficient to reopen a 
claim of entitlement to service connection for a brain tumor 
as a result of exposure to herbicides.  

In a September 2004 rating determination, the RO granted 
entitlement to nonservice-connected pension benefits and 
entitlement to compensation for residuals of laparoscopic 
cholecystectomy.  As the full benefit sought on appeal was 
granted for these issues, the Board will no longer address 
them.  

As to the issue of entitlement to service connection for a 
brain tumor, the Board notes that while the issue was 
previously listed as whether new and material evidence has 
been received to reopen the claim of entitlement service 
connection for a brain tumor, this matter has continuously 
been on appeal since 1993.  As such, the Board has removed 
the new and material language previously listed on the title 
page.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been no VCAA letter issued by 
the RO with the regard to the issues listed on the title page 
of this decision.  

The Board also notes that while the veteran has been afforded 
several general VA examinations, there has been no opinion 
rendered as to the nature and etiology of his brain tumor 
and/or its resulting residuals and whether it is related to 
his period of service, to include as a result of exposure to 
AO.  

The Board further observes that while the veteran was found 
to have no skin disorders at the time of his July 2004 VA 
general medical examination, VA treatment records, including 
a May 2002 record, reveal that he was part of "Operation 
Ranch Hand" during his period of service and that he was 
exposed to AO.  It was further indicated that the veteran 
previously had rashes on his hands and feet.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
skin disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or higher 
degree of probability) that any skin 
disorder, if found, is related to the 
veteran's period of service, including as 
a result of exposure to Agent Orange?  A 
complete rationale must be provided for 
each opinion that is rendered.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
brain tumor or residuals thereof.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or higher degree of 
probability) that any current brain 
tumor, or residuals thereof, is related 
to the veteran's period of service, 
including as a result of exposure to AO?  
A complete rationale must be provided for 
each opinion that is rendered.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


